Name: COMMISSION REGULATION (EC) No 378/97 of 28 February 1997 providing for the rejection of applications for export licences in relation to certain products falling within the beef sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  foodstuff;  tariff policy
 Date Published: nan

 No L 60/34 ( EN I Official Journal of the European Communities 1 . 3 . 97 COMMISSION REGULATION (EC) No 378/97 of 28 February 1997 providing for the rejection of applications for export licences in relation to certain products falling within the beef sector whereas it has therefore been decided to reject all applica ­ tions for export licences for these products made after 24 February 1997, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef ('), as last amended by Regulation (EC) No 2222/96 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 laying down special rules for the application of the system of import and export licences for beef and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 266/97 (4), and in particular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds for certain prepared and preserved meat products is greater than that normally disposed of; HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 10 (2) of Regulation (EC) No 1445/95, applications for export licences with advance fixing of refunds for products falling within codes 1602 50 39 9705 and 1602 50 80 9705 made between 24 and 28 February 1997 shall be rejected. Article 2 This Regulation shall enter into force on 1 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 28 February 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 296, 21 . 11 . 1996, p. 50 . (3) OJ No L 143, 27. 6. 1995, p. 35. 0 OJ No L 45, 15. 2. 1997, p. 1 .